Exhibit 10.1

FORM OF EXCHANGE AGREEMENT
December 1, 2015


[Investor Legal Name(s)] (including any other persons or entities exchanging
Existing Notes (as defined below) hereunder for whom the undersigned Holder
holds contractual and investment authority, the “Holder”) enters into this
Exchange Agreement (this “Agreement”) with Regis Corporation, a Minnesota
corporation (the “Company”), on the date first written above, whereby the Holder
will exchange (the “Exchange”) certain of the Company’s 5.75% Senior Notes due
2017 (the “Existing Notes”) for certain of the Company’s 5.50% Senior Notes due
2019 (the “New Notes”) that will be issued pursuant to the provisions of an
Indenture, to be dated as of the Closing Date (as hereinafter defined) in the
form of EXHIBIT A hereto (the “Indenture”) by and among the Company, each of the
guarantors named therein (the “Guarantors”) and Wells Fargo Bank, N.A., as
trustee (the “Trustee”).This Agreement, the Indenture, the New Notes, the
Guarantees (as defined in the Indenture), and the Other Agreements (as defined
below) are collectively herein referred to as the “Transaction Documents”.
On and subject to the terms hereof, the parties hereto agree as follows:
ARTICLE I: Exchange of Existing Notes
Section 1.1    Exchange. At the Closing (as defined herein), the Holder hereby
agrees to exchange and deliver to the Company the following Existing Notes, and
in exchange therefor the Company hereby agrees to issue to the Holder the
principal amount of New Notes and to pay in cash the following accrued but
unpaid interest, to but not including the Closing Date, on such Existing Notes:
Principal Amount of Existing Notes to be Exchanged:
$
[______]
 
 
(the “Exchanged Existing Notes”).
Principal Amount of New Notes to be Issued in the Exchange:
$
[______]
 
 
(the “Exchanged New Notes”).
Cash Payment of Accrued but Unpaid Interest on Exchanged Existing Notes:
$
0
 
 
(the “Cash Payment”).



Section 1.2    Closing. Subject to the terms and conditions hereof, the closing
(the “Closing”) of the Exchange shall occur on December 1, 2015 (the “Closing
Date”) or such other date as the parties hereto may agree in writing. At the
Closing, (a) the Holder shall deliver or cause to be delivered to the Company,
all right, title and interest in and to the Exchanged Existing Notes, free and
clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto
(collectively, “Liens”), together with any documents of conveyance or transfer
that the Company may deem necessary or desirable to transfer to and confirm in
the Company all right, title and interest in and to the Exchanged Existing Notes
free and clear of any Liens and (b) the Company shall issue to the Holder the
Exchanged New Notes; provided, however, that the parties acknowledge that the
issuance of the Exchanged New Notes to the Holder may be delayed due to
procedures and mechanics within the system of the Depository Trust Company
(“DTC”) and that such delay will not be a default under this Agreement so long
as (i) the Company is using its reasonable best efforts to effect the issuance
of one or more global notes representing the Exchanged New Notes, (ii) such
delay is no longer than three business days, and (iii) interest shall accrue on
such Exchanged New Notes from the date of the Indenture. Upon delivery of the
Existing Notes (if any) to the Company, the Existing Notes and all obligations
thereunder and pursuant thereto shall be cancelled and extinguished for all
purposes under the Indenture governing the Existing Notes dated as of November
27, 2013, between the Company and Wells Fargo Bank, N.A., as trustee.
Section 1.3    Conditions to Closing.
(a)    The obligation of the Holder hereunder to consummate the Exchange
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that

1
    

--------------------------------------------------------------------------------




these conditions are for the Holder’s sole benefit and may be waived by the
Holder at any time in its sole discretion by providing the Company with prior
written notice thereof:
(i)    The Company and the Guarantors shall have executed and delivered each of
the Transaction Documents to which they are a party;
(ii)    The Company and the Guarantors shall have performed in all material
respects all of their covenants and obligations to be performed prior to the
Closing Date under the Transaction Documents;
(iii)    The Company and the Guarantors shall have delivered to the Holder a
certificate of the Company and each Guarantor, dated the Closing Date, executed
by the secretary of the Company and each Guarantor certifying in such capacity
and on behalf of the Company (i) as to the incumbency and signature of the
officer of the Company and each Guarantor who executed any of the Transaction
Documents; and (ii) as to the adoption of resolutions of the board of directors
of the Company and each Guarantor which are in full force and effect on the
Closing Date, authorizing (x) the execution and delivery of the Transaction
Documents and (y) the performance of the obligations of the Company and each
Guarantor thereunder;
(iv)    The Company shall have delivered to the Holder a certificate of the
Chief Executive Officer or Chief Financial Officer of the Company, dated the
Closing Date, to the effect that the representations and warranties of the
Company in this Agreement are true and correct in all material respects (except
for those representations and warranties that are qualified by materiality,
which shall be true and correct in all respects) as of the date when made and as
of the Closing Date with the same effect as if made on the Closing Date (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specified date) and that the Company and the
Guarantors have complied in all material respects with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;
(v)    The Company shall have obtained Committee on Uniform Securities
Identification Procedures numbers (CUSIP numbers) for each of the Exchanged New
Notes. On the Closing Date, the Exchanged New Notes shall be eligible for
deposit at DTC and for DTC book-entry services;
(vi)    The Exchanged New Notes, as of the Closing Date, satisfy the
requirements set forth in Rule 144A(d)(3) under the Securities Act;
(vii)    The Company shall have delivered to the Holder the opinions of
O’Melveny & Myers LLP and Faegre Baker Daniels, each dated as of the Closing
Date, in substantially the forms of EXHIBIT B-1 and EXHIBIT B-2 attached hereto;
and
(viii)    Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of Exchanged New Notes that, together with notes issued to
Other Holders (as defined below), is not less than $123,000,000.
(b)    The obligation of the Company hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holder with prior written
notice thereof:
(i)    The Holder shall have executed and delivered to the Company each of the
Transaction Documents to which it is a party;
(ii)    The Holder shall have delivered, or caused to be delivered, to the
Company the Exchanged Existing Notes being exchanged pursuant to this Agreement,
free and clear of any Liens, in accordance with the written instructions of the
Company;
(iii)    The representations and warranties of the Holder in this Agreement
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) as of the date when made and as of the Closing
Date with the same effect as if made on the Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date);

2
    

--------------------------------------------------------------------------------




(iv)    There shall not be in effect any laws, regulations or governmental or
judicial decrees, injunctions or orders restraining, enjoining or otherwise
prohibiting the consummation of the Exchange contemplated hereby; and
(v)    Simultaneously with the Closing, the Holder an d Other Holders (as
defined below) shall have delivered an aggregate principal amount of Existing
Notes that is not less than $105,000,000.
Section 1.4    Exchange of Additional New Notes. Simultaneously with the
Closing, the Company may enter into one or more agreements (the “Other
Agreements”) with one or more holders (the “Other Holders”) of Existing Notes to
exchange New Notes with one or more Other Holders for Existing Notes, subject to
the terms of the Indenture.
ARTICLE II:    Covenants, Representations and Warranties of the Holder
The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Company and Cantor Fitzgerald & Co., and
all such covenants, representations and warranties shall survive the Closing.
Section 2.1    Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement and each other Transaction Document to which
it is a party, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby and thereby. If the Holder that is
signatory hereto is executing this Agreement or the other Transaction Documents
to which it is a party to effect the exchange of Exchanged Existing Notes
beneficially owned by one or more other persons or entities (all of whom are
thus included in the definition of “Holder” hereunder), (a) such signatory
Holder has all requisite discretionary authority to enter into this Agreement
and such other Transaction Documents on behalf of, and bind, each such other
person or entity that is a beneficial owner of Exchanged Existing Notes;
(b) EXHIBIT C hereto is a true, correct and complete list of (i) the name of
each party delivering (as beneficial owner) Exchanged Existing Notes hereunder,
(ii) the principal amount of such Holder’s Exchanged Existing Notes, (iii) the
principal amount of Exchanged New Notes to be issued to such Holder in respect
of its Exchanged Existing Notes, (iv) the amount of the cash payment to be made
to such holder in respect of the accrued interest on its Exchanged Existing
Notes, and (v) the DTC Participant or broker name of, DTC Participant or broker
contact name for, and DTC Participation number of such Holder or its applicable
broker. Each exchanging beneficial owner set forth on EXHIBIT C is a resident of
the jurisdiction specified below its address on the applicable Exhibit.
Section 2.2    Valid and Enforceable Agreement: No Violations. This Agreement
and each other Transaction Document to which the Holder is a party has been (or
by the Closing will have been) duly executed and delivered by the Holder and
constitutes or will constitute a legal, valid and binding obligation of the
Holder, enforceable against the Holder in accordance with their respective
terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights and remedies
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement, each other Transaction Document to which the
Holder is a party, and consummation of the Exchange contemplated herein and
therein will not violate, conflict with or result in a breach of or default
under (i) the Holder’s organizational documents, (ii) any agreement or
instrument to which the Holder is a party or by which the Holder or any of its
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Holder, except, in the case of
clauses (ii) and (iii), as would not, individually or in the aggregate, be
reasonably expected to have a material adverse effect on the ability of the
Holder to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.
Section 2.3    Title to the Exchanged Existing Notes. The Holder is the sole
legal and beneficial owner of the Exchanged Existing Notes (if any) and all
rights and interests therein and thereto, and the Holder has good, valid and
marketable title to the Exchanged Existing Notes, free and clear of any Liens
(other than pledges or security interests that the Holder may have created in
favor of a prime broker under and in accordance with its prime brokerage
agreement with such broker). The Holder has not, in whole or in part, except as
described in the preceding sentence, (a) assigned, transferred, hypothecated,
pledged, exchanged or otherwise disposed of any of the Exchanged Existing Notes
or its rights in the Exchanged Existing Notes, or (b) given any person or entity
any transfer order,

3
    

--------------------------------------------------------------------------------




power of attorney or other authority of any nature whatsoever with respect to
the Exchanged Existing Notes. Upon the Holder’s delivery of the Exchanged
Existing Notes (if any) to the Company pursuant to the Exchange, the Exchanged
Existing Notes (if any) shall be free and clear of all Liens.
Section 2.4    Qualified Institutional Buyer. The Holder is an “Accredited
Investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act, and was not organized for the purpose of acquiring the Exchanged
New Notes.
Section 2.5    No Affiliate Status. The Holder is not, and has not been during
the consecutive three month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company.
Section 2.6    Restricted New Notes. The Holder (a) acknowledges that the
issuance of all the Exchanged New Notes pursuant to the Exchange Agreement has
not been and will not be registered under the Securities Act or any state
securities laws, and the Exchanged New Notes are being offered and sold in
reliance upon exemptions provided in the Securities Act and state securities
laws for transactions not involving any public offering which depend upon, among
other things, the accuracy of certain of the Holder’s representations as
expressed herein, (b) understands that the Exchanged New Notes are “restricted
securities” under applicable securities laws and therefore, cannot be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless they are subsequently registered and qualified under the Securities Act
and applicable state laws or unless an exemption from such registration and
qualification is available, and that evidence of the Exchanged New Notes will
bear one or more legends to such effect and as otherwise required by the
Indenture (with the removal of any such legend governed by the terms of the
Indenture), and (c) is acquiring the Exchanged New Notes for investment purposes
only, for the account of the Holder and not with any view toward a distribution
thereof or with any intention of selling, distributing or otherwise disposing of
the Exchanged New Notes in a manner that would violate the registration
requirements of the Securities Act. The Holder is able to bear the economic risk
of holding the Exchanged New Notes for an indefinite period and has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Exchanged New Notes.
Section 2.7    No Illegal Transactions. The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that such Holder was
first contacted by either the Company, Cantor Fitzgerald & Co. or any other
person regarding an investment in the Exchanged New Notes or the Company. Such
Holder covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with such Holder will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the transactions contemplated by this Agreement are publicly
disclosed. “Short Sales” means “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, derivatives
and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.7, subject to the Holder’s compliance with
its obligations under the U.S. federal securities laws and the Holder’s internal
policies, “Holder” shall not be deemed to include any subsidiaries or affiliates
of the Holder that are effectively walled off by appropriate “Chinese Wall”
information barriers approved by the Holder’s legal or compliance department
(and thus have no knowledge of and have not been privy to any information
concerning the Exchange).
Section 2.8    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials relating to the
Company and the Exchange that the Holder considers necessary or appropriate to
making an investment decision to enter into the Exchange and to invest in the
Exchanged New Notes and has had the opportunity to review the Company’s filings
with the Securities and Exchange Commission (the “SEC”), including, without
limitation, all filings made pursuant to the Exchange Act (collectively, the
“SEC Documents”), (b) the Holder has had a full opportunity to ask questions of
the Company and its representatives concerning the Company, its business,
operations, financial performance, financial condition and prospects, and the
terms and conditions of the Exchange, (c) the Holder understands that its
investment in the Exchanged New Notes involves a high degree of risk and has had
the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed

4
    

--------------------------------------------------------------------------------




investment decision with respect to the Exchange and (d) the Holder has had such
opportunity to obtain from representatives of the Company such materials
relating to the Company and the Exchange as is necessary to permit it to
evaluate the merits and risks of its investment in the Company and has
independently, without reliance upon any representatives of the Company and
based on such materials relating to the Company and the Exchange as the Holder
deemed necessary and appropriate, made its own analysis and decision to enter
into this Agreement and the other Transaction Documents to which it is a party.
Section 2.9    No Public Market. The Holder understands that no public market
exists for the Exchanged New Notes, and that there is no assurance that a public
market will ever develop for the Exchanged New Notes.
ARTICLE III:    Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.
Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Minnesota,
and has the power, authority and capacity to execute and deliver this Agreement
and each other Transaction Document to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the Exchange
contemplated hereby and thereby.
Section 3.2    Valid and Enforceable Agreements; No Violations. This Agreement
and each other Transaction Document to which the Company is a party has been (or
by the Closing will have been) duly executed and delivered by the Company and
constitutes (or will constitute) a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with their respective
terms, except that such enforcement may be subject to the Enforceability
Exceptions. Each Transaction Document to which the Guarantors are a party has
been (or by the Closing will be) duly executed and delivered by each Guarantor
and constitutes (or will constitute) a legal, valid and binding obligation of
each Guarantor, enforceable against each Guarantor in accordance with its terms,
except that such enforcement may be subject to the Enforceability Exceptions. At
the Closing, the Indenture will govern the terms of the Exchanged New Notes. All
consents, approvals, orders and authorizations required on the part of the
Company in connection with the execution, delivery or performance of the
Transaction Documents and the consummation of the Exchange have been obtained
and will be effective as of the Closing Date, other than (i) such filings
required to be made after the Closing under applicable federal and state
securities laws and (ii) with respect to any of the foregoing, where the failure
to make or obtain would not reasonably be expected to have a material adverse
effect on, or a material adverse change in, (A) the business, operations,
financial condition, prospects or results of operations of the Company and its
subsidiaries, taken as a whole, or (B) the ability of the Company or the
Guarantors to perform their obligations under this Agreement and the other
Transaction Documents, as applicable (a “Material Adverse Effect”). The entering
into of the Transaction Documents and the consummation of the Exchange will not
violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company or the
Guarantors, (ii) any agreement or instrument to which the Company or any
Guarantors is a party or by which the Company or any Guarantors or any of their
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company or any Guarantors,
except, in the case of clauses (ii) and (iii), as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.
Section 3.3    Validity of the Exchanged New Notes. The Exchanged New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Existing Notes, in
accordance with the terms of this Agreement, the Exchanged New Notes will be
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except in each case that such enforcement may be subject
to the Enforceability Exceptions. The issuance of the Exchanged New Notes will
not be subject to any preemptive, participation, rights of first refusal and
other similar rights. Assuming the accuracy of the Holder’s representations and
warranties hereunder, the Exchanged New Notes (i) will be issued in the Exchange
exempt from the registration requirements of the Securities Act pursuant to
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D promulgated
under the Securities Act, and (ii) will be issued in compliance with all
applicable state and federal laws concerning the issuance of the Exchanged New
Notes.

5
    

--------------------------------------------------------------------------------




Section 3.4    Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company or any of its subsidiaries is a party or to which the property
of the Company or any of its subsidiaries is subject that are not described in
the SEC Documents, except for such proceedings or investigations which would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect.
Section 3.5    Compliance with Laws. The Company and its subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to have such certificates, authorizations
and permits would not reasonably be expected to have a Material Adverse Effect,
and none of the Company and its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which would reasonably be expected to, singly or in the
aggregate, result in a Material Adverse Effect. The Company and its subsidiaries
are and have been in compliance with all applicable laws, statutes, ordinances,
rules, regulations, orders, judgments, decisions, decrees, standards, and
requirements relating to their respective businesses, except where any such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.
Section 3.6    No Material Adverse Effect. Since the respective dates as of
which information is given in the SEC Documents, (a) there has not been any
material change in the business, operations, properties or condition (financial
or otherwise) or results of operations of the Company and its subsidiaries,
taken as a whole, whether or not arising in the ordinary course of business,
except as disclosed in the SEC Documents; and (b) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, in each case, that has had, or could reasonably be expected to have,
a Material Adverse Effect.
Section 3.7    Disclosure. Within the time period required by applicable rules
of the SEC, the Company shall file with the SEC a Current Report on Form 8-K or
a Quarterly Report on Form 10-Q disclosing all material terms of the Exchange
and any other nonpublic information that is material to the Company and was
delivered by the Company or its agents or counsel to the Holder or any agent
acting on its behalf (to the extent not previously publicly disclosed).
Section 3.8    No Bad Actor Disqualification. Neither the Company nor an
affiliate thereof has engaged in conduct, or is the subject of any disqualifying
event under Rule 506 of Regulation D promulgated under the Securities Act, that
would disqualify the Company from relying on Rule 506 of Regulation D as an
exemption from registration of the Exchanged New Notes under the Securities Act.
ARTICLE IV: Miscellaneous
Section 4.1    Reasonable Best Efforts. Each party shall use its reasonable best
efforts to satisfy each of the conditions to be satisfied by it as provided in
Section 1.3 of this Agreement.
Section 4.2    Further Assurances. The Holder and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
Section 4.3    Costs and Expenses. The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.
Section 4.4    Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally or two business days after deposit postage prepaid with a
reputable overnight courier service for delivery on the next business day.
Section 4.5    Entire Agreement. This Agreement, the Transaction Documents
(other than the Other Agreements) and any documents and agreements executed in
connection with the Exchange embody the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior and contemporaneous oral or written agreements, representations,
warranties, contracts, correspondence, conversations, memoranda and
understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

6
    

--------------------------------------------------------------------------------




Section 4.6    Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
Section 4.7    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.8    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.
Section 4.9    Waiver of Jury Trial. Each party hereby agrees to waive any right
to a trial by jury in any proceeding or counterclaim (whether based upon
contract, tort or otherwise) with respect to any claim, counter-claim or action
arising out of or in connection with this Agreement or the transactions
contemplated hereby (including, without limitation, the Exchange).
Section 4.10    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or other electronic transmission shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.
[Signature Pages Follow]



7
    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


REGIS CORPORATION
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------





 [INVESTOR NAME(S)]


By:
 
 
Name:
 
Title:











--------------------------------------------------------------------------------



EXHIBIT A
Form of Indenture


[Under Separate Cover]






--------------------------------------------------------------------------------



EXHIBIT B-1 AND B-2
Form of Company Counsel Opinion


[Under Separate Cover]








--------------------------------------------------------------------------------



EXHIBIT C
Exchanging Beneficial Owners


Name and Address of
Beneficial Owner
 
DTC Participant / Broker Contact Name and Phone Number
 
Broker DTC Participant #
 
Principal Amount
of Exchanged
Existing Notes
(CUSIP
758932 AB3)
 
Principal Amount of Exchanged New Notes
(CUSIP
758932 AC1)
 
Cash Interest Payment



 


